Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 9,706,579. This is a statutory double patenting rejection. Please see below for claims comparison of at least respective independent claims. 


Instant Application
US Patent 9,706,579
1. A method in a radio base station, of assigning a preamble to a user equipment, UE, for enabling said UE to perform a random access, said radio base station being allocated a first set forming a pool of non-dedicated random access preambles and a second set forming a pool of dedicated random access preambles, the method comprising the steps of: 

determining a dedicated random access preamble, of the second set, available for assignment to said UE; and 

transmitting a message to the UE, the message comprising an identification number of said available dedicated random access preamble and further comprising information indicating in which of at least one physical random access channel, PRACH, occurrence, the dedicated random access preamble is valid to be used by the UE for random access.
1. A method in a radio base station, of assigning a preamble to a user equipment, UE, for enabling said UE to perform a random access, said radio base station being allocated a first set forming a pool of non-dedicated random access preambles and a second set forming a pool of dedicated random access preambles, the method comprising: 

determining a dedicated random access preamble, of the second set, available for assignment to said UE; and 

transmitting a message to the UE, the message comprising an identification number of said available dedicated random access preamble and further comprising information indicating in which of at least one physical random access channel, PRACH, occurrence, the dedicated random access preamble is valid to be used by the UE for random access.
9. A method of enabling a user equipment, UE, to perform a random access in a telecommunications system comprising a radio base station being allocated a first set forming a pool of non-dedicated random access preambles and a second set forming a pool of dedicated random access preambles, the method comprising the steps of: 

receiving a message from said radio base station, the message comprising an identification number of an available dedicated random access preamble, of the second set; said message further comprising information indicating in which of at least one physical random access channel, PRACH, occurrence, the dedicated random access preamble is valid to be used by the UE for random access; and 

performing a random access based on the received identification number of the available random access preamble and based on the indicated information concerning said at least one PRACH occurrence.
9. A method of enabling a user equipment, UE, to perform a random access in a telecommunications system comprising a radio base station being allocated a first set forming a pool of non-dedicated random access preambles and a second set forming a pool of dedicated random access preambles, the method comprising: 

receiving a message from said radio base station, the message comprising an identification number of an available dedicated random access preamble, of the second set; said message further comprising information indicating in which of at least one physical random access channel, PRACH, occurrence, the dedicated random access preamble is valid to be used by the UE for random access; and 

performing a random access based on the received identification number of the available random access preamble and based on the indicated information concerning said at least one PRACH occurrence.
17. A method in a telecommunications system, of assigning a preamble to a user equipment, UE, for enabling said UE to perform a random access, said system comprising a radio base station being allocated a first set forming a pool of non-dedicated random access preambles and a second set forming a pool of dedicated random access preambles, the method comprising the steps of: 

determining in the radio base station, a dedicated random access preamble, of the second set, available for assignment to the UE; 

receiving at the UE, a message from the radio base station, the message comprising an identification number of the available dedicated random access preamble and further comprising information indicating in which of at least one physical random access channel, PRACH, occurrence, the dedicated random access preamble is valid to be used by the UE for random access; and performing, by the UE, a random access based on the received identification number of the available random access preamble and based on the indicated information concerning said at least one PRACH occurrence.
17. A method in a telecommunications system, of assigning a preamble to a user equipment, UE, for enabling said UE to perform a random access, said system comprising a radio base station being allocated a first set forming a pool of non-dedicated random access preambles and a second set forming a pool of dedicated random access preambles, the method comprising: 

determining in the radio base station, a dedicated random access preamble, of the second set, available for assignment to the UE; 

receiving at the UE, a message from the radio base station, the message comprising an identification number of the available dedicated random access preamble and further comprising information indicating in which of at least one physical random access channel, PRACH, occurrence, the dedicated random access preamble is valid to be used by the UE for random access; and performing, by the UE, a random access based on the received identification number of the available random access preamble and based on the indicated information concerning said at least one PRACH occurrence.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,165,601. Although the claims at issue are not identical, they are not patentably distinct from each other because one skill in the art would recognized that both set of claims cover the same subject matters with the same metes and bounds with minimal differences.  The differences would have been obvious to one skill in the art within the scope of the US Patent No. 10,165,601.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,912,127. Although the claims at issue are not identical, they are not patentably distinct from each other because
elimination of an element and its function provides no patentable difference.  Claims 1-17 are encompassed by claims 1-15 of U.S. Patent No. 10,912,127.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412